DISTRICT COURT OF APPEAL OF THE STATE OF FLORIDA
                              FOURTH DISTRICT

                         CARLOS KOSLOFF,
                            Appellant,

                                    v.

                        CLEAR TO SELL, LLP,
                             Appellee.

                              No. 4D21-1672

                         [December 16, 2021]

  Appeal from the County Court for the Fifteenth Judicial Circuit, Palm
Beach County; Edward A. Garrison, Judge; L.T. Case No. 50-2020-SC-
011109-XXXX-MB.

  Carlos Kosloff, Pompano Beach, pro se.

  Marshall J. Osofsky of Law Office of Paul A. Krasker, P.A., West Palm
Beach, for appellee.

PER CURIAM.

  Affirmed.

GROSS, DAMOORGIAN and CIKLIN, JJ., concur.

                          *          *          *

  Not final until disposition of timely filed motion for rehearing.